BARNES, Presiding Judge.
In Amerireach.com, LLC v. Walker, 290 Ga. 261 (719 SE2d 489) (2011), the Supreme Court of Georgia reversed Division 1 of our decision in Walker v. Amerireach.com, LLC, 306 Ga. App. 658 (703 SE2d 100) (2010), in which we held that the trial court erred in granting summary judgment to Amerireach on Walker’s statutory claims. The Supreme Court held that a Texas default judgment obtained by Amerireach against Carol Walker was res judicata, and therefore the trial court properly granted summary judgment against her on her claim against the company for violations of the Georgia Fair Business Practices Act. Amerireach.com, LLC, 290 Ga. at 262 (1). The only avenue of collateral attack available to Walker, the Supreme Court held, would have been to claim that the issue of personal jurisdiction had not been fully and fairly litigated in the Texas proceedings, but Walker had not raised that issue, presented evidence on it, or sought a ruling from the trial court.
The Supreme Court did not address Division 2 of our earlier opinion, and affirmed Division 3, in which we concluded that the trial court erred in dismissing the claims against the individual *585defendants for lack of personal jurisdiction. Amerireach.com, LLC, 260 Ga. at 264 (2).
Decided January 18, 2012.
Henry A. Turner, for appellant.
Webb, Tanner, Powell, Mertz & Wilson, Robert J. Wilson, for appellees.
Thurbert E. Baker, Attorney General, Isaac Byrd, Deputy Attorney General, Sydney R. Barrett, Senior Assistant Attorney General, Amy C. M. Burns, Assistant Attorney General, amici curiae.
Accordingly, we vacate Division 1 of our opinion, and adopt the judgment of the Supreme Court as our own. As such, we affirm the trial court’s grant of summary judgment in favor of Amerireach but reverse its grant of summary judgment in favor of the individual defendants.

Judgment affirmed in part and reversed in part.


Blackwell and Dillard, JJ., concur.